        Case 1:15-cv-07433-LAP Document 1047 Filed 04/09/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VIRGINIA L. GIUFFRE

                      Plaintiff,
                                                  15 Civ. 7433 (LAP)
    -against-
                                                         ORDER
    GHISLAINE MAXWELL,

                      Defendant.


LORETTA A. PRESKA, Senior United States District Judge:

The Court has considered the parties’ submissions regarding the

next steps in the Court’s individualized review of the sealed

materials, (dkt. nos. 1045, 1046), and rules as follows:

     1. Selection of Motions: The Court will consider the sealed
        materials in chronological order. While the Court sees some
        merit to the process proposed by Ms. Giuffre, whereby the
        Court would select the most docket entries that involve the
        non-parties and would allow the parties to attempt to reach
        agreement on motions, (dkt. no. 1046 at 1)1, it finds that
        proceeding chronologically will minimize disputes during the
        motion selection process and will streamline the unsealing
        process in the long run. The Court may solicit the parties’
        input as to how many motions to review in a given batch based
        on the relative volume and complexity of the materials.

     2. First Set of Motions: The Court will first consider docket
        entries 143, 164, 172, 199, and 230, as proposed by Ms.
        Maxwell. (See dkt. no. 1045.)


1 The Court sees no reason to question the motives of Ms. Giuffre
in proposing this alternative process, as Ms. Maxwell does in her
submission. (See dkt. no. 1045 (noting that Ms. Giuffre selected
filings “to speed up review of materials that [she] would like to
see unsealed first.”)) The present unsealing process is in many
ways a cooperative effort between the Court and the parties. It
will be completed with greater efficiency if the parties keep the
sniping to a minimum.
                                      1
     Case 1:15-cv-07433-LAP Document 1047 Filed 04/09/20 Page 2 of 2



  3. Notification of Non-Parties: The Court agrees with Ms.
     Maxwell’s suggestion that “all excerpts applicable to a
     particular J. Doe be provided at one time, irrespective of
     whether the Court is then considering all motions and
     pleadings associated with that [Doe].” (Dkt. no. 1045 at 2.)
     To the extent that this requires substantive changes to the
     March 31, 2020 Protocol and attached Notices, (dkt. no. 1044),
     the parties shall submit updated versions by no later than
     April 16, 2020.

SO ORDERED.

Dated:    New York, New York
          April 9, 2020


__________________________________
LORETTA A. PRESKA
Senior United States District Judge




                                   2
